Case 18-30821-KKS Doc 37 Filed 12/20/18 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
IN RE: CASE NO. 18-30821-KKS
CHAPTER 13
HEATHER ANN DELORME
Debtor /

 

CHAPTER 13 TRUSTEE'S MOTION TO DISMISS

 

NOTICE OF OPPORTUNITY TO
()BJECT AND FOR HEARING

Pursuant to Local Rule 2002-2, the Court Will consider the relief
requested in this paper Without further notice or hearing unless a party in
interest files a response Within twenty-one (21) days from the date set forth
on the proof of service plus an additional three (3) days for Service if any

party Was served by U.S. Mail, or such other period as may be specified in
Fed. R. Bankr. P. 9006(i).

If you object to the relief requested in this paper, you must file an
objection or response electronically With the Clerk of the Court or by mail at
110 E. Park Avenue, Suite 100, Tallahassee, FL 32301, and serve a copy on
the Chapter 13 Trustee, Leigh D. Hart, at Post Office BoX 646, Tallahassee,
FL 32302, and any other appropriate person Within the time allowed. If you
file and serve a response Within the time permitted, the Court Will either
schedule and notify you of a hearing or consider the response and grant or
deny the relief requested Without a hearing.

If you do not file a response Within the time permitted, the Court Will
consider that you do not oppose the relief requested in the paper, Will
proceed to consider the paper Without further notice or hearing, and may
grant the relief requested.

 

 

 

Case 18-30821-KKS Doc 37 Filed 12/20/18 Page 2 of 4

COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her
undersigned attorneys, and hereby files this Motion to Disrniss, and in support
thereof states as follows:

1. The Debtor(s) filed this Chapter 13 case on September 06, 2018.

2. The Debtor(s) should have paid a total of $1,344.00 to the Trustee;
however, the Debtor(s) has only paid $621.()0 to the Trustee. Therefore, the
Debtor(S) is delinquent as evidenced by a copy of the receipts attached.

Sufficient cause exists to dismiss this case.

WHEREFORE, the Chapter 13 Trustee prays that this case be dismissed
and for such other and further relief as the Court may deem appropriate

REsPECTFULLY sUBMITTED. ,

 

/s/ William J. Miller, Jr.

 

OFFICE OF THE CHAPTER 13 TRUSTEE
POST OFFICE BOX 646

TALLAHASSEE, FL 32302
ldhecf@earthlink.net

(850) 681-2734 "Telephone"

(850) 681-3920 "Facsirnile"

Case 18-30821-KKS Doc 37 Filed 12/20/18 Page 3 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and accurate copy of the foregoing has
been furnished by the court's current CM/ECF notice of electronic filing or first
class mail to:
HEATHER ANN DELORME
63 47 MERS LN
PENSACOLA, FL 32526
AND
LEWIS & JURNOVOY, P.A.
1100 NORTH PALAFOX STREET
PENSACOLA, FL 32501

on the same date as reflected on the Court's docket as the electronic filing date for

this document

    

. Hart or_ ,
1 `arn J}é[il'lé/r, Jr.

oF`iii’cE/or' THE CHAPTER 13 TRUsTEE

Case 18-30821-KKS Doc 37 Filed 12/20/18 Page 4 of 4

EXHIBIT "A"
IF BLANK, THERE ARE NG RECEIPTS

 

Receipts Paid:

DATE AMOUNT
Sep 25, 2018 M.O. $207.00
Oct 03, 2018 M.O. $207.00
Oct 19, 2018 M.O. $207.00

TOTAL AMOUNT PAID: 621.00

